Citation Nr: 1026521	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation 
benefits for the support of the Veteran's dependent minor child.


REPRESENTATION

Appellant is unrepresented

Veteran represented by: Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 
2002.  The appellant is bringing this appeal on behalf of A., who 
is the child of the appellant and the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision by the RO in St. Louis, Missouri 
that denied an apportionment of the Veteran's compensation 
benefits to his dependent minor child.  In September 2009, the 
appellant testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is of 
record.

The Board remanded the appeal in October 2009 for additional 
procedural development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and the 
Board may proceed with review.   Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability compensation 
benefits at the 30 percent rate.

2.  The Veteran's minor child, A., does not reside with the 
Veteran; she resides with the appellant who is the custodial 
parent.
 
3.  From the inception of this appeal, the Veteran has been 
paying monthly child support to the appellant in the amount of at 
least $133, which was recently raised to $269, and also provides 
other necessities for her.

4.  The Veteran has been reasonably discharging his 
responsibility for support of his minor child A.

5.  The Board finds that the appellant has not reported all of 
her monthly income.   

6.  Both the appellant's and the Veteran's reported monthly 
expenses exceed their reported monthly income, and both parties 
have a financial hardship.  

7.  An apportionment award would cause the Veteran and his family 
undue hardship.


CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's VA 
compensation benefits on behalf of the minor child (A.) of the 
appellant and the Veteran have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This appeal concerns a benefit provided under chapter 53 of title 
38, United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than chapter 
51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That 
is, the Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply to decisions regarding how benefits are paid.  VA rules do, 
however, include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 
(2009).

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, 19.102, and  20.713.  The applicable 
contested claims procedures were not, however, initially followed 
in this case.  Pursuant to a Board remand order, dated in October 
2009, the RO did take remedial action and ensured that 
appropriate notification was dispatched to each of the parties to 
the contested claim.  The RO provided both parties (the appellant 
and the Veteran) with remedial notices and determinations related 
to the contested claim, and advised both parties of the 
applicable law and regulations.  The claim was subsequently 
adjudicated in a supplemental statement of the case, and thus any 
presumed prejudice associated with the delayed timing is 
rebutted.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has obtained financial information from both parties, and has 
afforded both parties the opportunity (if desired) to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the claims file; and neither party has contended otherwise.  
The Board therefore concludes that neither the appellant nor the 
Veteran is prejudiced by a decision on the claim at this time.

 Law and Regulations

The appellant contends that an apportionment of the Veteran's 
compensation benefits should be awarded on behalf of their child, 
A.


A veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).  A veteran's benefits will not 
be apportioned where the total benefit payable to the disabled 
person does not permit payment of a reasonable amount to any 
apportionee.  38 C.F.R. § 3.458(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is not 
residing with his spouse or children, and the Veteran is not 
reasonably discharging his responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  No apportionment will be made where the veteran 
is providing for dependents.  38 C.F.R. § 3.450(c).  It is not 
necessary for the claimant to establish the existence of hardship 
in order to obtain an apportionment under 38 C.F.R. § 3.450.  See 
Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of 
apportionment, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation may 
be specially apportioned between the Veteran and his dependents 
on the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, consideration 
is to be given to such factors as the amount of VA benefits 
payable, other income and resources of the Veteran and those 
dependents in whose behalf the apportionment is claimed, and the 
special needs of the Veteran, his dependents and the 
apportionment claimants.  The amount apportioned should generally 
be consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or her, 
while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment was 
apparently designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.  See, e.g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 
4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent.  
38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451.

Analysis

The record reflects that A., the child of the appellant and the 
Veteran, was born in December 2005.  

Since October 2002, the Veteran has been in receipt of VA 
compensation benefits, with a 30 percent combined service-
connected disability rating, which currently includes additional 
payments for his daughter (A.), son, and wife.

In December 2007, the appellant filed a claim for an 
apportionment of the Veteran's VA disability compensation 
benefits on behalf of A.  

In February 2008, the appellant submitted a VA Form 21-0788 
(Information Regarding Apportionment of Beneficiary's Award), 
showing that her monthly income was comprised of $236 in 
supplemental security income (SSI) and $133 in child support, and 
showing that she had no wages from employment, and no money in 
the bank.  She reported the following monthly expenses:  $350 for 
food, $150 for utilities, $40 for telephone, $100 for clothing, 
$110 for "other expenses," and $75 for gas.  She listed $0 as 
her monthly rent or house payment.  The appellant's reported 
expenses of $825 per month exceed her reported income by $456.

A February 2008 report of contact reflects that a VA employee 
telephoned the appellant, who reported that the Veteran paid $133 
per month in child support, which was paid directly to the state.  
She said that the expenses of $110 listed on her VA Form 21-0788 
were for diapers and other expenses for her daughter.

In March 2008, the Veteran submitted a VA Form 21-0788, in which 
he reported $491 in monthly wages from employment, and $429 in 
other income (identified in his supporting documentation as his 
VA disability compensation).  He reported that he had $900 in his 
bank account.  He reported the following monthly expenses:  $105 
in rent or house payment, $80 for food, $250 for utilities, $40 
for telephone, and $25 for school expenses.  He also reported 
that he paid $133 for child support for A, and submitted a bill 
from the state of Missouri showing that he owed only the current 
monthly amount of $133 in child support.  He also reported that 
he paid $70 monthly for A.'s food, $35 for her clothing, and $40 
for other expenses such as diapers, etc.  He also reported that 
he had monthly expenses for another child totaling $160.  He 
stated that the appellant is married and lives with her husband.  
The Veteran's reported expenses exceed his reported income by 
$18.

In a May 2008 decision, the RO denied entitlement to an 
apportionment on behalf of A., finding that an apportionment 
would cause a hardship on the Veteran, and that the Veteran was 
currently paying $133 per month in child support for A.

In statements dated in May 2008 and October 2008, the appellant 
essentially asserted that although the Veteran was paying child 
support for A., she felt that the amount of the child support was 
too low.  She contended that the Veteran should give A. money in 
addition to the child support he provided.

At her September 2009 Board hearing, the appellant testified that 
as of January 2009, the Veteran's current child support 
obligation to A. was raised to $269 per month, and that he had 
sometimes paid it.  She stated that in the previous month, he 
paid only $96.  She again asserted that the amount of child 
support ordered by her state of residence was too low.

Based upon the records associated with the claims folder, the 
Board finds that the Veteran has reasonably discharged his 
responsibility for paying child support to the appellant.  The 
records reveal that the Veteran has regularly paid his court-
ordered child support, and also purchases food, clothing, and 
diapers for A.  Although the appellant stated at her September 
2009 hearing that the total amount of child support owed had not 
been received in the prior month, the overall totality of the 
evidence, including prior statements by the appellant, 
demonstrates that the Veteran has reasonably discharged his 
responsibility for paying child support for A.  Moreover, 
pursuant to the appellant's testimony, it appears that the amount 
of child support paid by the Veteran increased in 2009, and that 
he had been paying it.  Accordingly, the Board finds that a 
general apportionment of the Veteran's disability compensation 
benefits on behalf of the Veteran's minor child, A., pursuant to 
38 C.F.R. § 3.450 is not warranted.

The Board now turns to whether a special apportionment of the 
Veteran's disability compensation benefits is warranted.  As 
noted, the appellant is unemployed, and her reported monthly 
expenses exceed her reported income by $456 per month.  The Board 
observes that the appellant and A. evidently have at least one 
additional source of income that was not reported, since the 
appellant does not pay for their housing expenses and as the 
Veteran reports that the appellant is married and she and A. live 
with her husband.  Thus it appears that the appellant has not 
been completely forthcoming to VA with respect to her income.

The Board finds that both the appellant and the Veteran have a 
demonstrated financial hardship, as they both indicate that their 
expenses exceed their income each month.  Moreover, the Veteran 
only receives a 30 percent service-connected disability benefit.  
In light of the fact that the Veteran is fulfilling his duty of 
paying child support to A. as well as providing additional 
necessary items for her, and the fact that his expenses slightly 
exceed his income, the Board finds that an apportionment would 
cause undue hardship to the Veteran.  Accordingly, the Board 
finds that a special apportionment of the Veteran's disability 
compensation benefits on behalf of the Veteran's minor child, A., 
pursuant to 38 C.F.R. § 3.451 is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a general or special apportionment of the 
Veteran's disability compensation benefits and the appellant's 
claim must be denied.  As the preponderance of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an apportionment of the Veteran's compensation 
benefits to the appellant on behalf of his minor child, A., is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


